Citation Nr: 1542957	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-11 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $33,766.00, to include the validity of the debt.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active duty service from February 1952 to September 1953.   He expired in October 1997.   The claimant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.    

In addition to the paper claims folder, pertinent evidence is found within the Virtual VA electronic folder.  The electronic records have been considered as part of the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the claimant has clearly requested a waiver of the overpayment, she and her representative have also disputed the validity of the debt itself.  Additional development is needed in this regard.  

The claimant was in receipt of nonservice-connected death pension benefits based upon no income from February 1, 2009 to September 30, 2013.  VA later discovered that she had additional income and an overpayment occurred due to the unreported income.  In November 2012 correspondence, the claimant reported winning an automobile as a gambling prize in July 2009 and selling it in August 2011 for $15,000.  She also acknowledged receiving SSA benefits beginning September 2011.  In January 2014, she disputed that she received the income VA assumed she did from automobile sale.  

The October 2013 VETSNET Award Print shows that an overpayment of $33,766 occurred, but does not explain the information used to determine the amount.  It appears that the automobile prize was valued at $24,900 for the 2009 calendar year.  It also references an Income Verification Match (IVM) folder that is not of record.  Details regarding how this valuation was obtained are not included.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the claimant submit all information in her possession regarding the appraised value of the automobile received in July 2009 and proceeds from the subsequent sale of the automobile.   

2.  The originating agency should specify how the assessed value of the automobile award was determined and provide the Veteran a full accounting of the resulting overpayment in question. 

3. Then, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal, including the waiver issue.  If any issue is denied, furnish the claimant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




